Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 06/27/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant was required to elect one Species from the Group Species I, Species I-II together with one Species from the Group Species II, Species A-C. In the reply to the election requirement, Applicant failed to elect one Species from the Group Species I, Species I (Fig. 4-5) and Species II (Fig. 6-7). Instead, Applicant elected, without traverse, Species C (Fig. 10) from Group Species II. Therefore, the species election is incomplete.
Applicant is advised to consider again, and in its entirety the Species election requirement as it was mailed on 06/16/2022, and to make a full and complete election.
A telephone call was made to the Ju Jeonghyun (Applicant) on 07/05/2022 to notify Applicant that the species election is incomplete and to request an oral election of a species, but did not result in an election being made.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a time period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741 


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741